DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10306841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2, Claim 3, and Claim 4 recite “panels includes configuring so that each light panel in the plurality of light panels has…”. The jargon here is confusing and the office suggests rephrasing these claims to parallel claims 10-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1, Claim 3, line 1, Claim 4, line 1 recites, “a plurality of light panels”. This is a double inclusion of “a plurality of light panels” in claim 1. The office suggests –the plurality of light panels--. 
Claims 5 and 8 require “watering the grow trays whenever (only when) the grow trays are removed from the first shelf.” It is unclear in these claims whether it is the removed tray that is watered or if it is the remaining trays on the rack that are watered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by DE 10 2011 050 545 (provided in parent case, see English translation provided herein, hereafter referred to as DE ‘545).
For claim 1, DE ‘545 teaches a method for growing crops (description and figs.) comprising: 
growing plants in grow trays (plants 16 in trays 15, para 0042 of translation) 

providing a plurality of light panels (17) mounted on the light support system at various locations over the first shelf (para 0046, fig. 1) so that a first subsection of the grow trays will be illuminated by the light panels and a second subsection of the grow trays will not be illuminated by the light panels (see fig. 2, para 0025-0026); and,
 periodically removing one or more grow trays closet to the first end of the first shelf (para 0009, 0015, removing plants for harvest), so that the remaining grow trays adjust position by moving closer to at the first end of the first shelf (para 0009, 0015, fig. 1) so that the grow trays traversing the first shelf encounter different light configuration depending upon location on the first shelf (para 0025-0026).

For claim 9, DE ‘545 teaches a method for growing crops (description and figs.) comprising: 
growing plants in grow trays (plants 16 in trays 15, para 0042 of translation) 
placing the grow trays on a first shelf (6, 7) that has rollers (para 0011) mounted on a top side of the first shelf (fig. 1, 6,7 and para 0011) and has a first stop (wall 3 at the first end will stop trays, also fastening element 8, see fig. 1) at a first end of the first shelf (fig. 1), wherein the first shelf is tilted so that grow trays placed on the first shelf will tend to roll towards the first stop at the first end of the first shelf (fig. 1, para 0011, para 0039-0041),
providing a plurality of light panels (17) mounted on the light support system at various locations over the first shelf (para 0046, fig. 1) so that different areas of the shelf are illuminated by different lighting configurations optimized for a selected growth stage of plants within the grow trays 
 periodically removing one or more grow trays closet to the first end of the first shelf (para 0009, 0015, removing plants for harvest), so that the remaining grow trays adjust position by moving closer to at the first end of the first shelf (para 0009, 0015, fig. 1) so that the grow trays traversing the first shelf encounter different light configuration depending upon location on the first shelf (para 0025-0026).

For claims 2 and 10, DE ‘545 further discloses wherein providing a plurality of light panels includes configuring so that each light panel in the plurality of light panels with at least two different colors (a plurality of lights controllable light spectrum/color para 0025-0026, thus each light panel can be controlled to two different wavelengths/colors).
For claims  3 and 11, DE ‘545 further discloses wherein providing a plurality of light panels includes configuring so that each light panel in the plurality of light panels has a plurality of light emitting diode (LED) lights/ wherein each light panel in the plurality of light panels has a plurality of light emitting diode (LED) lights (para 0024).
For claims 4 and 12, DE ‘545 further discloses wherein providing a plurality of light panels includes configuring so that lights on the light panels are directional and the light panels are mounted close enough to the first shelf so that grow trays not directly under each light panel receive minimal light from that light panel/ wherein lights on the light panels are directional and the light panels are mounted close enough to the shelf that grow trays not directly under each light panel receive minimal light from that light panel (para 0025-0026).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over DE ‘545.
For claim 5, DE ‘545 further teaches watering the grow trays (para 0050-0053).
DE ‘545 is silent about the step of watering the grow trays whenever the grow trays are removed from the first shelf.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to water the grow trays whenever one is removed from the shelf as this would be common sense to provide water to new planters/trays in the system or as trays move to new lighting locations/growth phases requiring watering (as best understood).
For claim 8, DE ‘545 further teaches watering the grow trays (para 0050-0053).
DE ‘545 is silent about the step of watering the grow trays only the grow trays are removed from the first shelf.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to water the grow trays whenever one is removed from the shelf as this would be common sense to provide water to new planters/trays in the system and to limit watering so as to not overwater plants .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘545 in view of Holtkamp, Jr. (US 5673511, hereafter referred to as Holtkamp).
For claim 6, DE ‘545 is silent about replacing the grow trays removed from the first shelf back to the first shelf at a first end of the first shelf opposite the first stop.
Holtkamp teaches a method of cultivating crops (abstract and figs.) including grow trays (50) and a first shelf (18) including the step of replacing the grow trays removed from the first shelf back to the first shelf (Col. 6, lines 49-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was file to include the step of replacing the grow trays removed from the first shelf back to the first shelf, as taught by Holtkamp, on the first end of the shelf of DE ‘545, in order to allow for cleaning and reuse of trays in the plant growing system.
For claim 7, DE’ 545 further teaches a second shelf  (another of the shelves 6, 7) at the first end of the second shelf opposite a second stop where the second shelf has rollers mounted on a top side of the second shelf, so that grow trays placed on the second shelf will tend to roll towards the second stop at the first end of the second shelf (6, 7, with stops 3, 8 as per fig. 1).
DE ‘545 is silent about placing the grow trays removed from the first shelf onto the second shelf.
Holtkamp teaches a method of cultivating crops (abstract and figs.) including grow trays (50) and a first shelf (18) including the step of replacing the grow trays removed from the first shelf back to the shelf (Col. 6, lines 49-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was file to include the step of replacing the grow trays removed from the first shelf back to the shelf, as .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘545 in view of Nijssen et al. (US 914858, cited in parent case).
	For claim 14, DE ‘545 is silent about wherein no water is plumbed into the first shelf.
	Nijssen teaches a method of growing crops (abstract and figs) including a plurality of lights (LEDS 5, 5’, 5”) and a shelf (shelves on rack 2) wherein no water is pumped into the first shelf (no water pumping system is in Nijssen).
	It would have been obvious to one having ordinary skill in the art at the time the invention was file to include no pumped water to the plants, as taught by Nijssen, into the system of DE ‘545, in order to effectively allow for controlled lighting and germination of seeds (abstract of Nijssen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it pertains to the state of the art of plant growing systems which include lights and tilted conveying arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619